U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM S32446
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                       Germaine K. SOMRAJIT
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 9 January 2018
                         ________________________

Military Judge: Mark W. Milam.
Approved sentence: Bad-conduct discharge, confinement for 14 days,
and reduction to E-1. Sentence adjudged 18 October 2016 by SpCM
convened at Joint Base San Antonio – Lackland, Texas.
For Appellant: Major Jarett F. Merk, USAF; Major Rebecca J. Otey,
USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Mary
Ellen Payne, USAF.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
                   United States v. Somrajit, No. ACM S32446


cles 59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a),
866(c). Accordingly, the approved findings and sentence are AFFIRMED. *


                  FOR THE COURT


                  KATHLEEN M. POTTER
                  Acting Clerk of the Court




* Appellant pleaded not guilty to Charge II and its Specification. Pursuant to a pre-
trial agreement, Charge II and its Specification were withdrawn and dismissed with
prejudice by the military judge. However, the court-martial order (CMO) and report
of result of trial erroneously indicate that Appellant did not enter pleas to Charge II
and its Specification and that Charge II and its Specification were only dismissed.
We order a corrected CMO and report of result of trial to remedy these errors.




                                          2